DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 11 directed to an invention that lacks unity with the invention originally claimed (claims submitted 10/29/21) for the following reasons: because even though the inventions of these groups require the technical feature of a method of making a microstructure, comprising: providing a substrate having a working surface, the working surface extending along a reference plane; cutting the substrate with a rotating end mill to form a recess in the substrate; wherein the rotational axis of the rotating end mill is perpendicular to the reference plane; and during the cutting, causing the rotating end mill to move along a cutting path relative to the substrate; wherein the cutting path includes a path portion that is inclined relative to the reference plane; further including forming distinct first and second faces of the recess during the cutting as the rotating end mill moves along the path portion, wherein the first and second faces are connected by a rounded edge, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Phebus et al. (US Pub. No. 2012/0282022 A1).   Phebus et al. discloses a method of providing a substrate (531, 631) having a working surface, wherein the working surface extends along a reference plane (Figs. 5-7D). The method further includes cutting the substrate with a rotating end mill (536) to form a recess in the substrate (¶¶ 0100, 0107), and during the cutting, causing the rotating end mill to move along a cutting path relative to the substrate (Fig. 5; 539-542). That is, the removal of material from the cutout forms the recess. The cutting path includes a path portion that is inclined relative to the reference plane (Fig. 5; 539-542). That is, the reference plane only needs to be arranged perpendicular to the rotation axis of the end mill and be arranged such that the working surface is along said reference plane.  The cutting path (Fig. 5; 539-542) is inclined relative to a reference plane perpendicular to the rotation axis of the end mill orientation.  The method further includes forming distinct first and second faces (Figs. 5A, 5B showing a pair of walls 525S connected by a rounded edge) of the recess during the cutting as the rotating end mill moves along the path portion (Fig. 5; 539-542). The first and second faces (Figs. 5A, 5B) are connected by a rounded edge (Fig. 5B).
In addition, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chihara et al. (US Patent No. 7,021,873 B2).   Chihara et al. discloses a method of providing a substrate (10) having a working surface, wherein the working surface extends along a reference plane (parallel to surface 11b). The method further includes cutting the substrate with a rotating end mill (30) to form a recess in the substrate (Figs. 10-18), and during the cutting, causing the rotating end mill to move along a cutting path relative to the substrate (Fig. 10-12, 15, 17-19). That is, the removal of material from the cutout forms the recess. The cutting path includes a path portion that is inclined relative to the reference plane (e.g., Fig. 10). That is, the reference plane only needs to be arranged perpendicular to the rotation axis of the end mill and be arranged such that the working surface is along said reference plane. The cutting path is inclined relative to a reference plane perpendicular to the rotation axis of the end mill orientation (e.g., Fig. 10). The method further includes forming distinct first and second faces (Fig. 16 showing a pair of walls connected by a rounded edge) of the recess during the cutting as the rotating end mill moves along the path portion.  The first and second faces (Figs. 16, 17) are connected by a rounded edge (Fig. 16).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-19, 23-30, 253 and 254 have been withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on January 5, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): all claims have been withdrawn. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722